Upon consideration of the petition filed by Defendant on the 24th of June 2019 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Mecklenburg County:
"Dismissed without prejudice by order of the Court in conference, this the 14th of August 2019."
The following order has been entered on the motion filed on the 12th of August 2019 by Defendant to Amend Petition for Writ of Mandamus:
*85"Motion Allowed by order of the Court in conference, this the 14th of August 2019."